Exhibit 10.12

--------------------------------------------------------------------------------


THIRD AMENDMENT
TO
FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT






This Third Amendment to Fourth Amended and Restated Revolving Credit Agreement
(this “Amendment”), dated as of February 22, 2010, is entered into by (1)
FRONTIER OIL AND REFINING COMPANY, a Delaware corporation (the “Borrower”), (2)
FRONTIER OIL CORPORATION, a Wyoming corporation (“FOC”), (3) each of the
financial institutions party to the Credit Agreement referred to below (the
“Lenders”) and (4) UNION BANK, N.A. (formerly known as “Union Bank of
California, N.A.”), a national banking association, as administrative agent (the
“Administrative Agent”) for the Lenders.




Recitals


A.           The Borrower, FOC, the Lenders, the Administrative Agent and BNP
Paribas, a French banking corporation, as syndication agent, are party to a
Fourth Amended and Restated Revolving Credit Agreement dated as of August 19,
2008, as amended by a First Amendment to Fourth Amended and Restated Revolving
Credit Agreement dated as of December 15, 2008 and a Second Amendment to Fourth
Amended and Restated Revolving Credit Agreement dated as of November 18, 2009
(said Credit Agreement, as so amended, herein called the “Credit Agreement”).
Terms defined in the Credit Agreement and not otherwise defined herein have the
same respective meanings when used herein, and the rules of interpretation set
forth in Section 1.3 of the Credit Agreement are incorporated herein by
reference.


B.           The Borrower and the Lenders wish to amend certain covenants and
definitions in the Credit Agreement. Accordingly, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, FOC, the Lenders and the Administrative Agent hereby agree as set
forth below.




SECTION 1. Amendments to Credit Agreement
. Effective as of December 31, 2009 and subject to satisfaction of the
conditions precedent set forth in Section 2 of this Amendment, the Borrower, FOC
and the Lenders hereby agree that the Credit Agreement is amended as set forth
below.


(a) The definition of “Eligible Exchange Balances” in Section 1.1 of the Credit
Agreement is amended in full to read as follows:


“‘Eligible Exchange Balances’ means all of the Borrower’s Exchange Balances with
other Persons (other than Affiliates of the Borrower) that are positive (i.e.,
in favor of the Borrower) after (a) deducting from such Exchange Balances in
each instance the amount equal to the sum of the values of all obligations of
the Borrower to deliver petroleum products or to pay money that the Borrower
owes or incurs whenever it trades, lends, borrows or exchanges petroleum
products in the ordinary course of business with such Persons, the value of such
obligations to deliver petroleum products being the lesser of (i) the cost to
the Borrower, as determined on a first-in first-out basis in accordance with
GAAP, of like petroleum products for the previous month and (ii) the fair-market
value of like petroleum products, as determined in accordance with the methods
prescribed in Schedule 4, (b) adjusting such Exchange Balances upward or
downward, as applicable, to account for all discounts, allowances, rebates,
credits and other adjustments in respect of such Exchange Balances and (c)
deducting from such Exchange Balances the amount billed for or representing
retainage, if any, by such Persons with respect to such Exchange Balances, until
all prerequisites to the immediate payment of such retainage have been
satisfied; provided, however, that Eligible Exchange Balances shall not include
any Exchange Balance with respect to which (i) the Collateral Agent does not
have a perfected first-priority security interest, (ii) any representation,
warranty or covenant contained in this Agreement or any other Credit Document
has been breached, (iii) the customer or trading partner has disputed liability,
or made any claim to the Borrower with respect to such Exchange Balance or with
respect to any other Exchange Balance due from such customer or trading partner,
other than for a minimal adjustment in the ordinary course of business and in
accordance with regular commercial practice, or (iv) any event of a type
described in Section 8.1(e) has occurred with respect to the customer or trading
partner, or the customer or trading partner has suspended normal business
operations.”


(b) The definition of “Eligible Inventory” in Section 1.1 of the Credit
Agreement is amended in full to read as follows:


“‘Eligible Inventory’ means all of the Borrower’s Inventory that (a) is covered
by a perfected first-priority security interest in favor of the Collateral Agent
(subject only to storage, transportation and other nonconsensual Liens created
by operation of law or tariff in favor of carriers, transporters and
warehousemen, securing only amounts due to such carriers, transporters and
warehousemen in respect of carriage, transportation and storage services with
respect to such Inventory, in each case securing obligations not then in
default), (b) complies with all of the Borrower’s representations, warranties
and covenants in the Credit Documents, (c) is not obsolete, unsalable, damaged
or otherwise unfit for sale or further processing in the ordinary course of
business, (d) is currently salable in compliance with all applicable
Governmental Rules and without the need for any Governmental Action, (e) is held
at locations set forth on Schedule 1 to the Security Agreement, (f) is listed on
Schedule 4 attached to the most recent Borrowing Base Certificate delivered to
the Lenders and (g) is otherwise satisfactory to the Administrative Agent, in
its sole discretion, using reasonable business judgment, all such Inventory to
be valued, at any time of determination, at the lower of (i) fair-market value,
as determined in accordance with the methods prescribed in Schedule 4, and (ii)
the cost to the Borrower, as determined on a first-in first-out basis in
accordance with GAAP.”


(c) The definition of “Exchange Balances” in Section 1.1 of the Credit Agreement
is amended in full to read as follows:


“‘Exchange Balances” means, with respect to any Person, all rights to receive
petroleum products or to receive payment of money that the Borrower generates,
acquires, possesses or owns whenever the Borrower trades, lends, borrows or
exchanges petroleum products in the ordinary course of business with such Person
(other than an Affiliate of the Borrower), the value of such rights to receive
petroleum products being the lesser of (a) the cost to the Borrower, as
determined on a first-in first-out basis in accordance with GAAP, of like
petroleum products for the previous month and (b) the fair-market value of like
petroleum products, as determined in accordance with the methods prescribed in
Schedule 4.”


(d) The definition of “Prepaid Crude Purchases” in Section 1.1 of the Credit
Agreement is amended in full to read as follows:


“‘Prepaid Crude Purchases’ means all rights to receive crude oil that the
Borrower acquires, possesses or owns whenever the Borrower prepays for purchases
of crude oil in the ordinary course of business from Shell Trading (US) Company,
a Delaware corporation, BP Oil Supply Company, a Delaware corporation, Bayoil
(USA), Inc., a Delaware corporation, Koch Supply & Trading, L.P., a Delaware
limited partnership, or any other Person as to which the Majority Lenders
through the Administrative Agent otherwise give their prior written approval
(which approval may be withdrawn at any time by the Majority Lenders through the
Administrative Agent by written notification to the Borrower), the value of such
rights being the lesser of (a) the cost to the Borrower for such crude oil, as
determined on a first-in first-out basis in accordance with GAAP, and (b) the
fair-market value of such crude oil, as determined in accordance with the
methods prescribed in Schedule 4.”


(e) The definitions of “Pricing Level 1,” “Pricing Level 2” and “Pricing Level
3” in Section 1.1 of the Credit Agreement are amended in full to read as
follows:


“‘Pricing Level 1’ means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the amount of Consolidated Long-Term Debt minus the aggregate amount, if
any, of Cash Equivalents held by FOC and its Subsidiaries in excess of the sum
of the smallest aggregate amount of Cash Equivalents needed to be held by FOC
and its Subsidiaries in order for FOC to comply with the covenant contained in
Section 7.10, all as determined on the last day of the fiscal quarter of FOC
ended immediately before that date, to (b) Consolidated EBITDA for the
Calculation Period ended on the last day of that fiscal quarter was less than
2.25:1.00, as demonstrated by that schedule; provided, however, that in any case
(i) if the amount determined under clause (a) above as of the last day of a
fiscal quarter of FOC is negative, then Pricing Level 1 shall apply, (ii) if the
amount determined under clause (a) above as of the last day of a fiscal quarter
of FOC is positive and Consolidated EBITDA for the Calculation Period ended on
that day is negative, then Pricing Level 3 shall apply, (iii) if the information
in any schedule referred to above is incorrect and results in the payment of
lower interest or fees than should have been paid based on the correct
information, then the Borrower shall nevertheless be liable to the Lenders and
the Administrative Agent for the correct amounts of interest and fees and will
pay any unpaid portion of the same to the Administrative Agent for the benefit
of the Person(s) entitled thereto, promptly upon demand therefor, and (iv) if
FOC fails to deliver any such schedule by the required day, then Pricing Level 3
shall apply until FOC delivers such schedule and the appropriate Pricing Level
can be determined.”


“‘Pricing Level 2’ means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the amount of Consolidated Long-Term Debt minus the aggregate amount, if
any, of Cash Equivalents held by FOC and its Subsidiaries in excess of the sum
of the smallest aggregate amount of Cash Equivalents needed to be held by FOC
and its Subsidiaries in order for FOC to comply with the covenant contained in
Section 7.10, all as determined on the last day of the fiscal quarter of FOC
ended immediately before that date, to (b) Consolidated EBITDA for the
Calculation Period ended on the last day of that fiscal quarter was equal to or
greater than 2.25:1.00 but less than 3.00:1.00, as demonstrated by that
schedule; provided, however, that in any case (i) if the amount determined under
clause (a) above as of the last day of a fiscal quarter of FOC is negative, then
Pricing Level 1 shall apply, (ii) if the amount determined under clause (a)
above as of the last day of a fiscal quarter of FOC is positive and Consolidated
EBITDA for the Calculation Period ended on that day is negative, then Pricing
Level 3 shall apply, (iii) if the information in any schedule referred to above
is incorrect and results in the payment of lower interest or fees than should
have been paid based on the correct information, then the Borrower shall
nevertheless be liable to the Lenders and the Administrative Agent for the
correct amounts of interest and fees and will pay any unpaid portion of the same
to the Administrative Agent for the benefit of the Person(s) entitled thereto,
promptly upon demand therefor, and (iv) if FOC fails to deliver any such
schedule by the required day, then Pricing Level 3 shall apply until FOC
delivers such schedule and the appropriate Pricing Level can be determined.”


“‘Pricing Level 3’ means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the amount of Consolidated Long-Term Debt minus the aggregate amount, if
any, of Cash Equivalents held by FOC and its Subsidiaries in excess of the sum
of the smallest aggregate amount of Cash Equivalents needed to be held by FOC
and its Subsidiaries in order for FOC to comply with the covenant contained in
Section 7.10, all as determined on the last day of the fiscal quarter of FOC
ended immediately before that date, to (b) Consolidated EBITDA for the
Calculation Period ended on the last day of that fiscal quarter was equal to or
greater than 3.00:1.00, as demonstrated by that schedule; provided, however,
that in any case (i) if the amount determined under clause (a) above as of the
last day of a fiscal quarter of FOC is negative, then Pricing Level 1 shall
apply, (ii) if the amount determined under clause (a) above as of the last day
of a fiscal quarter of FOC is positive and Consolidated EBITDA for the
Calculation Period ended on that day is negative, then Pricing Level 3 shall
apply, (iii) if the information in any schedule referred to above is incorrect
and results in the payment of lower interest or fees than should have been paid
based on the correct information, then the Borrower shall nevertheless be liable
to the Lenders and the Administrative Agent for the correct amounts of interest
and fees and will pay any unpaid portion of the same to the Administrative Agent
for the benefit of the Person(s) entitled thereto, promptly upon demand
therefor, and (iv) if FOC fails to deliver any such schedule by the required
day, then Pricing Level 3 shall apply until FOC delivers such schedule and the
appropriate Pricing Level can be determined.”


(f) Section 7.10 of the Credit Agreement is amended in full to read as follows:


“Section 7.10                                Leverage Ratio. FOC will not permit
the ratio of (a) the amount of Consolidated Funded Debt as of the last day of
any fiscal quarter of FOC minus the aggregate amount of Cash Equivalents held by
FOC and its Subsidiaries as of that day to (b) Consolidated EBITDA for the
Calculation Period ended on that day to be greater than 3.50 to 1.00, as
measured by the financial information to be delivered pursuant to Section 6.4(a)
or (b); provided, however, that in any case (i) if the amount determined under
clause (a) above as of the last day of a fiscal quarter of FOC is negative, then
FOC shall be deemed to be in compliance as of that day with the covenant
contained in this section, and (ii) if the amount determined under clause (a)
above as of the last day of a fiscal quarter of FOC is positive and Consolidated
EBITDA for the Calculation Period ended on that day is negative, then FOC shall
be deemed not to be in compliance as of that day with the covenant contained in
this section.”


(g) Section 7.13 of the Credit Agreement is amended in full to read as follows:


“Section 7.13                                Holding of Cash Equivalents. FOC
will not permit the aggregate amount of Cash Equivalents held by it and its
Subsidiaries as of the last day of any fiscal quarter of FOC to be less than the
sum of (a) the smallest aggregate amount of Cash Equivalents needed to be held
by FOC and its Subsidiaries as of that day in order for FOC to be in compliance
with the covenant contained in Section 7.10 and (b) the smallest additional
aggregate amount of Cash Equivalents needed to be held by FOC and its
Subsidiaries (but not in excess of the additional aggregate amount of Cash
Equivalents actually held by FOC and its Subsidiaries) as of that day in order
for the Borrower to qualify for the most favorable (to it) Pricing Level, as
measured by the financial information to be delivered pursuant to Section 6.4(a)
or (b).”


SECTION 2. Conditions Precedent
. This Amendment shall become effective on the date on which the Administrative
Agent has received all of the following, each dated the date hereof, in form and
substance satisfactory to the Administrative Agent and in the number of
originals requested thereby:


(a) this Amendment, duly executed by the Borrower, FOC and the Majority Lenders;
and


(b) a consent to this Amendment, duly executed by the Guarantors and by the
Borrower, in its capacity as guarantor under the Borrower Guaranty.


SECTION 3. Representations and Warranties
. Each of the Borrower and FOC represents and warrants to the Lenders and the
Administrative Agent as set forth below.


(a) The execution, delivery and performance by each of the Borrower and FOC of
this Amendment and the Credit Agreement, as amended hereby, and the consummation
of the transactions contemplated hereby and thereby, are within such Credit
Party’s legal powers, have been duly authorized by all necessary legal action
and do not (i) contravene such Credit Party’s charter documents or bylaws, (ii)
violate any Governmental Rule, (iii) conflict with or result in the breach of,
or constitute a default under, any Material Contract, loan agreement, indenture,
mortgage, deed of trust or lease, or any other contract or instrument, binding
on or affecting such Credit Party, any of its Subsidiaries or any of their
respective properties, the conflict, breach or default of which could reasonably
be expected to have a Material Adverse Effect, or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of such Credit Party or any of its Subsidiaries, except for Liens created or
permitted under the Credit Documents, as amended hereby. Neither such Credit
Party nor any of its Subsidiaries is in violation of any Governmental Rule or in
breach of any such contract, loan agreement, indenture, mortgage, deed of trust,
lease or other contract or instrument, the violation or breach of which could
reasonably be expected to have a Material Adverse Effect.


(b) No Governmental Action, and no authorization, approval or other action by,
or notice to, any third party, is required for the due execution, delivery or
performance by the Borrower or FOC of this Amendment or the Credit Agreement, as
amended hereby, or for the consummation of the transactions contemplated hereby
or thereby, except for (i) authorizations, approvals and other actions by, and
notices to, third parties, the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect, and (ii) Governmental Action that
has been duly obtained, taken, given or made and is in full force and effect.


(c) This Amendment and the Credit Agreement, as amended hereby, have been duly
executed and delivered by the Borrower and FOC. This Amendment and the Credit
Agreement, as amended hereby, are the legal, valid and binding obligations of
the Borrower and FOC, enforceable against each such Credit Party in accordance
with their respective terms, except as the enforceability hereof or thereof may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally or by equitable principles
relating to enforceability.


(d) Each of the Security Agreement and the Stock Pledge Agreement constitutes a
valid and perfected first-priority Lien on the Collateral purported to be
encumbered thereby, enforceable against all third parties in all jurisdictions,
and secures the payment of all obligations of the Borrower or FRMI, as
applicable, under the Credit Documents, as amended hereby, to which the Borrower
or FRMI, as applicable, is a party, and the execution, delivery and performance
of this Amendment do not adversely affect the Lien of the Security Agreement or
the Stock Pledge Agreement.


(e) There has been no amendment to the charter documents or bylaws of the
Borrower or FOC on or after August 19, 2008, except for the amendment and
restatement of FOC’s bylaws as provided in the Report on Form 8-K dated November
11, 2008 filed with the Securities and Exchange Commission. The representations
and warranties contained in each Credit Document, as amended hereby, to which
the Borrower and/or FOC is a party are correct in all material respects on and
as of the date hereof, before and after giving effect to this Amendment, as
though made on and as of the date hereof. No event has occurred and is
continuing, or would result from the effectiveness of this Amendment, that
constitutes a Default.


SECTION 4. Reference to and Effect on Credit Documents
.


(a) On and after the effective date of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to “the Credit Agreement,” “thereunder,” “thereof,”
“therein” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended by this Amendment.


(b) Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. Without limiting the generality of the foregoing, the Security
Agreement and the Stock Pledge Agreement and all of the Collateral described
therein do and shall continue to secure the payment of all obligations under the
Credit Documents, as amended hereby, stated to be secured thereby.


(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under any of the Credit Documents or constitute a waiver of any
provision of any of the Credit Documents.


SECTION 5. Costs and Expenses
. The Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities hereunder and
thereunder.


SECTION 6. Execution in Counterparts
. This Amendment may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by telecopier or e-mail shall be effective
as delivery of an originally executed counterpart of this Amendment.


SECTION 7. Governing Law
. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THE STATE OF CALIFORNIA.








[Signature pages follow.]
 
 

The parties hereto have caused this Amendment to be executed by their respective
duly authorized representatives as of the date first written above.




FRONTIER OIL AND REFINING COMPANY




By:       /s/ Doug S. Aron                                               
Name:  Doug S.
Aron                                                              
Title:    EVP & CFO                                                 






FRONTIER OIL CORPORATION




By:       /s/ Doug S. Aron                                               
Name:  Doug S.
Aron                                                              
Title:    EVP & CFO                                                  






UNION BANK, N.A.,
   as Administrative Agent and Lender




By:       /s/ Timothy Brendel                                               
Name:  Timothy
Brendel                                                               
Title:    Vice President                                                  






BNP PARIBAS




By:        /s/ Courtney Kubesch                                              
Name:   Courtney
Kubesch                                                             
Title:     Vice President                                                 




By:        /s/ Edward Pak                                              
Name:   Edward Pak                                                             
Title:     Vice President                                                  






TORONTO DOMINION (TEXAS) LLC




By:       /s/ Ian Murray                                               
Name:  Ian Murray                                                              
Title:    Authorized Signatory                                                  






WELLS FARGO BANK, N.A.




By:       /s/ Oleg Kogan                                               
Name:  Oleg Kogan                                                              
Title:    Vice President                                                  






U.S. BANK NATIONAL ASSOCIATION




By:       /s/ Monte E. Deckerd                                               
Name:  Monte E.
Deckerd                                                              
Title:    Senior Vice
President                                                  






EXPORT DEVELOPMENT CANADA




By:       /s/ Auturo Polisena                                               
Name:  Auturo
Polisena                                                              
Title:    Asset Manager                                                  




By:       /s/ Talal M. Kairouz                                               
Name:  Talal M.
Kairouz                                                              
Title:    Asset Manager                                                 




SUMITOMO MITSUI BANKING CORPORATION




By:        /s/ Masakazu Hasegawa                                              
Name:  Masakazu
Hasegawa                                                              
Title:    General Manager                                                 






BANK OF SCOTLAND PLC




By:       /s/ Julia R. Franklin                                               
Name:  Julia R.
Franklin                                                              
Title:    Assistant Vice
President                                                  






CAPITAL ONE, N.A.




By:       /s/ Wesley Fontana                                               
Name:  Wesley
Fontana                                                              
Title:     Vice President                                                 






UBS LOAN FINANCE LLC




By:       /s/ Mary E. Evans                                               
Name:  Mary E.
Evans                                                              
Title:    Associate Director                                                  




By:       /s/ Marie Haddad                                              
Name:  Marie
Haddad                                                              
Title:    Associate Director                                                 






THE FROST NATIONAL BANK




By:      /s/ Thomas H. Dungan                                                
Name: Thomas H.
Dungan                                                               
Title:   Sr. Vice President                                                   






NATIXIS




By:       /s/ Daniel Payer                                               
Name:  Daniel
Payer                                                              
Title:    Director                                                  




By:       /s/ Donovan C.
Broussard                                               
Name:  Donovan C.
Broussard                                                              
Title:    Managing Director                                                 


